DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/078994.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1,2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terao et al. USP 7,798,481.
	Terao discloses, regarding claim 1, a post-processing device configured to perform post processing on a medium on which recording is performed by a liquid ejecting portion, the post-processing device comprising: 
an intermediate tray (12) on which the medium transported in a transport direction is placed and aligned; 
a discharge port (70) through which the medium post-processed on the intermediate tray is discharged; 
a discharge tray (16) that is disposed in a gravity direction with respect to the discharge port and on which the medium discharged from the discharge port is placed; and 
an elevating mechanism (52) that elevates the discharge tray (C4/L15-16), wherein the elevating mechanism is configured 
to move the discharge tray to a first normal position (H1) and a first standby position (H2) positioned in a direction opposite to the gravity direction with respect to the first normal position, and 
to move the discharge tray before the medium comes in contact with the discharge tray or a medium previously placed on the discharge tray, to the first normal position (H1) when a first medium which is hardly deformed is discharged to the discharge tray (C8/L24-35) and to the first standby position (H2) when a second medium which is easier deformed than the first medium (C8/L43-63) (see fig.13A-C).
	Regarding claim 2, wherein a rigidity of the second medium is smaller than a rigidity of the first medium (C8/L43-63).
	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4,6,7,9,10 are rejected under 35 U.S.C. 103 as being unpatentable over Terao et al. USP 7,798,481 in view of Kubo et al. PGPub 2019/0248168.
Terao discloses substantially all the limitations of the claims (see ¶4), and further discloses [regarding claim 4] wherein the elevating mechanism changes the first standby position of the discharge tray using a parameter (sheet rigidity, as discussed in at least C8/L24-35,43-63 and fig.13A-C), and [regarding claim 10] a printing system comprising: a printing device (C2/L56-57); and the post-processing device according to claim 1, but does not expressly disclose the limitations of claim 6 or the remaining limitations of claims 4,10.
Kubo teaches [regarding claim 4] wherein a parameter is used which influences drying of the liquid, and the parameter which influences drying of the medium includes at least one of a temperature of an environment, a humidity of the environment, a transport speed of the medium transported in the transport direction, and a stop time of the medium transported in the transport direction (changing processing speed, as discussed in at least ¶0127), and [regarding claim 6,10] a liquid ejecting portion (2) that ejects the liquid to the medium based on print data, and the amount of liquid ejected from the liquid ejecting portion toward the medium is acquired based on the print data (¶0117,0118).
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide a liquid ejecting portion that ejects the liquid to the medium based on print data, and the amount of liquid ejected from the liquid ejecting portion toward the medium is acquired based on the print data, as taught by Kubo, in the device of Terao, for the purpose of providing a proper amount of drive force of the discharge means depending on the weight of the sheets (¶0119).
	Terao further discloses, regarding claim 7, wherein the elevating mechanism changes the first standby position or a second standby position of the discharge tray using a parameter which influences deformation of the medium due to gravity in addition to the amount of liquid ejected from the liquid ejecting portion toward the medium, and the parameter which influences the deformation of the medium due to the gravity includes at least one of a length of the medium in the transport direction and the number of the mediums to be post-processed on the intermediate tray (see at least C8/L36-39).
	Regarding claim 9, wherein the elevating mechanism lowers the discharge tray that is raised in the opposite direction to an original position until an upstream end of the medium in the transport direction is discharged from the discharge port (see S8 in fig.11).

Allowable Subject Matter
7.	Claims 3,5,8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kimuta (JP 2010-111477 A) discloses discharge tray (3), wherein the elevation is controlled based on a weight or thickness per unit area of a sheet of paper (see at least Abstract).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        11/7/2022